700 S.E.2d 392 (2010)
In the Matter of Karen P. CLEAVER-BASCOMBE.
No. S106Y1769.
Supreme Court of Georgia.
September 20, 2010.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel, State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the Report and Recommendation of the Review Panel that the reciprocal discipline case against Respondent Karen P. Cleaver-Bascombe (State Bar No. 129760) be dismissed without prejudice for lack of jurisdiction. The State Bar initiated this proceeding after the District of Columbia Court of Appeals issued a decision on January 14, 2010 disbarring Cleaver-Bascombe for submitting a fraudulent voucher to the court seeking compensation for services that she knew she had not rendered. Cleaver-Bascombe acknowledged service of the reciprocal proceeding and filed a response. In April 2010 Cleaver-Bascombe filed a second response in the form of a Motion to Stay the Georgia proceeding pending the outcome of a petition for rehearing in the District of Columbia. The State Bar verified that Cleaver-Bascombe filed a petition for rehearing in the District of Columbia, which is pending.
The reciprocal discipline rule, Rule 9.4 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d), provides:
In all other aspects, a final adjudication in another jurisdiction that a lawyer, whether or not admitted in that jurisdiction, has been guilty of misconduct, or has been removed from practice on any of the grounds provided in Rule 4-104 of the State Bar, shall establish conclusively the misconduct or the removal from practice for purposes of a disciplinary proceeding in this state.
Bar Rule 9.4(b)(5). Due to Cleaver-Bascombe's petition for rehearing there has not been a final adjudication of this case in the *393 District of Columbia, which is a prerequisite for a disciplinary proceeding under Rule 9.4. Therefore, the Court hereby dismisses this proceeding without prejudice for lack of jurisdiction. The Court encourages the State Bar to monitor the status of the District of Columbia case and to initiate a reciprocal discipline proceeding when that disciplinary proceeding is final and results in a final adjudication of disbarment or suspension, as required by Rule 9.4.
Cleaver-Bascombe hereby is ordered to file in this disciplinary proceeding a certified copy of the order of the District of Columbia Court of Appeals disposing of the petition immediately upon entry of the order.
Dismissed without prejudice.
All the Justices concur.